Citation Nr: 0309906	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  01-08 351A	)	DATE
	)
	)


THE ISSUES

1.  Whether a March 1981 decision of the Board of Veterans' 
Appeals (Board) was clearly and unmistakably erroneous in 
that it did not address a claim of entitlement to service 
connection for a stomach disorder.  

2.  Whether a March 1981 decision of the Board, which denied 
service connection for an acquired psychiatric disorder, 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).  

3.  Whether a March 1981 decision of the Board, which denied 
service connection for residuals of a back injury, should be 
revised or reversed on the grounds of CUE.  

4.  Whether a March 1981 decision of the Board, which denied 
an increased rating for residuals of a right thigh shell 
fragment wound, should be revised or reversed on the grounds 
of CUE.  

5.  Whether a March 1981 decision of the Board, which denied 
an increased rating for residuals of a right saphenous nerve 
injury, should be revised or reversed on the grounds of CUE.



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Associate Counsel


INTRODUCTION

The moving party is a veteran who had active service from 
January 1970 to August 1971.  This matter comes before the 
Board on the veteran's motion alleging CUE in a March 1981 
Board decision which denied service connection for an 
acquired psychiatric disorder and residuals of a low back 
injury, and denied increased ratings for residuals of a shell 
fragment wound of the right thigh and a right saphenous nerve 
injury.


FINDINGS OF FACT

1.  A claim of service connection for a stomach disorder was 
not before the Board when it rendered its March 1981 
decision.

2.  The March 1981 Board decision denied service connection 
for an acquired psychiatric disorder on the basis that such 
disorder was not manifested in service or on postservice 
examination.  

3.  The March 1981 Board decision denied service connection 
for residuals of a back injury on the basis that a lumbar 
strain in service was acute and transitory, and resolved 
without residual impairment.  

4.  The March 1981 Board decision denied an increased rating 
for residuals of a right thigh shell fragment wound on the 
basis that such wound was superficial, the residual scar was 
well-healed, and although there was questionable muscle 
wasting, there was no associated impairment of function.  

5.  The March 1981 Board decision denied an increased rating 
for residuals of a right saphenous nerve injury on the basis 
that such disability was manifested by pain and sensitivity 
in the thigh, only.  

6.  The March 1981 Board decision denying service connection 
for an acquired psychiatric disorder and for residuals of a 
back injury and increased ratings for residuals of a right 
thigh shell fragment wound and for a right saphenous nerve 
injury was reasonably supported by evidence then of record 
and consistent with prevailing legal authority.


CONCLUSIONS OF LAW

1.  There was no CUE in the March 1981 Board decision in that 
it did not address a claim of service connection for a 
stomach disorder.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1400 (2002).

2.  There was no CUE in the March 1981 Board decision denying 
service connection for an acquired psychiatric disorder.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400, 20.1401, 
20.1402, 20.1403 (2002).

3.  There was no CUE in the March 1981 Board decision denying 
service connection for residuals of a back injury.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400, 20.1401, 
20.1402, 20.1403 (2002).

4.  There was no CUE in the March 1981 Board decision denying 
an increased rating for residuals of a right thigh shell 
fragment wound.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§ 20.1400, 20.1401, 20.1402, 20.1403 (2002).
5.  There was no CUE in the March 1981 Board decision denying 
an increased rating for residuals of a right saphenous nerve 
injury.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400, 
20.1401, 20.1402, 20.1403 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation, in part, provides for notice and assistance to 
claimants for VA benefits.  Implementing regulations have now 
been promulgated.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  However, a claim of CUE is not a claim or 
application for Department of Veterans Affairs (VA) benefits.  
Therefore, the duties associated with such claims or 
applications, including the heightened duties under the VCAA, 
are inapplicable.  Livesay v. Principi, 15 Vet. App. 165, 
178-179 (2001).

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. §  7111(a).  Motions for review of prior 
Board decisions on the grounds of CUE are adjudicated 
pursuant to the Board's Rules of Practice at 38 C.F.R. 
§§ 20.1400-1411.  Pursuant to 38 C.F.R. § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  Here, the veteran has made specific 
allegations regarding each of his claims.

However, the Court of Appeals for Veterans Claims (the Court) 
has consistently stressed the rigorous nature of the concept 
of CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."   Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313 (1992).  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The regulations set out specifically what does and does not 
constitute CUE.  Errors which constitute CUE are defined as 
"an error in the Board's adjudication of the appeal which, 
had it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear that 
a different result would have ensued, the error complained of 
cannot be clear and unmistakable."  38 C.F.R. § 20.1403(c).  
Examples of situations that are not CUE include a failure of 
VA to fulfill the duty to assist and disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).

Stomach disorder

The veteran has alleged that the March 1981 Board decision 
contained CUE because relevant evidence either was not 
obtained or had been removed prior to a Board decision.  The 
veteran does note that this issue was not listed in the Board 
decision, but maintains that because a stomach disorder was 
discussed and not adjudicated, there was CUE is in the March 
1981 Board decision.  However, the issue of service 
connection for a stomach disorder was not before the Board in 
March 1981.  It had not been the subject of the Regional 
Office (RO) decision that was appealed to the Board.  The 
discussion referred to by the veteran concerned gastric 
problems associated with his psychiatric problems and stress, 
and was related to the adjudication of his claim of service 
connection for an acquired psychiatric disability.  In other 
words, there is no Board decision on this matter to revise, 
and hence there can be no CUE.  38 C.F.R. § 20.1400.
Acquired psychiatric disorder, residuals of a back injury, 
residuals of a shell fragment wound of the right thigh, and 
residuals of a right saphenous nerve injury

Because the analysis with regard to the veteran's motion for 
revision of the March 1980 Board decision is identical with 
respect to each of these claims, they will be discussed 
together.

In each instance, the veteran alleges that the Board 
improperly evaluated the evidence.  He raises arguments 
related to the credibility of opinions, the qualifications of 
doctors and nurses, and the weight afforded lay statements.  
A disagreement with how the evidence is weighed or evaluated 
is not CUE, as a matter of law.  38 C.F.R. § 1403(d)(3); 
Luallen, supra.

Regarding the psychiatric disability, the veteran appears to 
be arguing that in March 1981 the Board relied too heavily on 
the opinion given on 1973 and November 1979 VA examinations.  
This is a disagreement as to how the facts were weighed or 
evaluated, which, as cited above, specifically is not CUE.  

Regarding residuals of a back injury, the veteran, once 
again, appears to be arguing that the Board improperly 
weighed the evidence.  Once again, this does not amount to 
CUE.  38 C.F.R. § 1403(d)(3).  

Regarding the right thigh shell fragment wound and the 
saphenous nerve injury, the veteran argues with the 
characterization of the wound as superficial, and that the 
nerve injury involved more nerve groups.  This argument 
merely alleges that the facts presented were misinterpreted, 
which is not CUE.  See Oppenheimer v. Derwinski, 1 Vet. App. 
370 (1991)   

Further, the veteran alleges that the Board failed to 
consider all the evidence in rendering its decision.  
Specifically, he argues that VA either failed to obtain 
relevant evidence, or in fact removed such evidence from the 
file.  However, all records specifically referred to by the 
veteran are in the file, and the record otherwise appears 
complete.  Treatment records from various VA medical centers 
and clinics were requested and are in the file.  The veteran 
has not identified a single item of evidence that, as her 
alleges, was removed from the file and not considered.  

Further, allegations of a failure to fulfill the duty to 
assist cannot constitute CUE.  38 C.F.R. § 1403(d)(2).  One 
basis of the veteran's motion is that there was noncompliance 
with the requirements of the VCAA.  "It is hoped that the VA 
will comply with VCAA 2000 so that all the records/issues and 
all the medical records will be brought to light and 
considered."  As was noted above, the VCAA does not apply to 
CUE motions.  Livesay, supra.


ORDER

The motion to revise or reverse the March 1981 Board decision 
on the basis of CUE is denied.



                       
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 




